Case 0:20-cv-61151-RKA Document 14 Entered on FLSD Docket 08/05/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-61151-CIV-ALTMAN/Hunt

  GERSIA INNOCENT-CAMPBELL and
  ALVE CAMPBELL,

         Plaintiffs,
  v.

  UNITED AUTO CREDIT
  CORPORATION,

        Defendant.
  _______________________________/

                             ORDER OF DISMISSAL WITH PREJUDICE

         THIS MATTER is before the Court on the Parties’ Stipulation of Dismissal with

  Prejudice [ECF No. 13]. Being fully advised, the Court hereby

         ORDERS AND ADJUDGES that this matter is DISMISSED with prejudice. Each

  party shall bear its own fees and costs, except as otherwise agreed to.

         DONE AND ORDERED in Fort Lauderdale, Florida this 4th day of August 2020.



                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
